          Case 2:19-cv-01020-KG-CG Document 71 Filed 12/17/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

  NATIONAL AMERICAN INSURANCE
  COMPANY, et al.,

         Plaintiffs,

  v.                                                               CV No. 19-1020 KG/CG

  IRIS RODRIQUEZ, as the Personal
  Representative of the ESTATE OF
  CHAD ZACK RODRIQUEZ,

         Defendants.

                            ORDER FOR JOINT STATUS REPORT

       THIS MATTER is before the Court pursuant to District Judge Kenneth J. Gonzales’s

Order of Reference, (Doc. 70), filed December 16, 2020. IT IS HEREBY ORDERED that the

parties shall file a Joint Status Report outlining their mutual availability for a Fairness Hearing

to be scheduled for a date after January 15, 2021, by no later than December 31, 2020.

       IT IS SO ORDERED.



                                      _________________________________
                                      THE HONORABLE CARMEN E. GARZA
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
